Hosmer, Ch. J. and Williams and Bissell, Js.
concurred on all the points, except in relation to the taking of Hepburn’s deposition. They were of opinion, that a notice to appear before a person not authorized to take a deposition, might be treated as a nullity ; and consequently, that the deposition of Hepburn, taken without legal notice, ought to have been rejected. This, however, for the reason suggested by Judge Daggett, would, in their view, make no difference in the result.
New trial not to be granted.